Title: To Thomas Jefferson from Charles Willson Peale, 18 June 1804
From: Peale, Charles Willson
To: Jefferson, Thomas


          
            Dear Sir
            Baltimore June 18th. 1804.
          
          Making use of a Polygraph which is placed in the Room of my Sons Exhibition of the Skeleton of the Mammoth, that had one of the steel pens broke (a case which may often occur by philipping them against a table to free them of Ink) and a quill pen having been substituted, it appears to me an improvement.
          The advantages are, that from the quill which hold more, the ink flows more readily; the steel pen in the hand receiving the whole of your attention will not want Ink and the other cannot. The strength of the steel pen, is a safeguard to the quill, preventing its being split—two quills would be frequently split and give much trouble—two steel Pens may not always so well accord, & certainly by not retaining and yelding fluently the Ink too much divide your attention between the two letters.
          As soon as I get to Philada. I intend to have executed a quill-pen-case with a moovable pin—and I shall try to avoid making the diameter of it less than the usual size, a disadvantage that must be avoided, as common quills of a smaller size are seldom good, I hope to be able to send you one before you leave Washington.
          None of the Ink-holders I want are to be had in this City.
          Accept my salutations and believe me your sincere friend
          
            C W Peale
          
          
            N.B. This Letter is an instance of the above observation, for I have scarcely looked on the opposite side.
          
        